MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                                Jan 15 2019, 9:18 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael Grubbs,                                          January 15, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2062
        v.                                               Appeal from the Dearborn
                                                         Superior Court
State of Indiana,                                        The Hon. Jonathan Cleary, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         15D01-1802-CM-74




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2062 | January 15, 2019                  Page 1 of 4
                                          Case Summary
[1]   In April of 2018, Grubbs pled guilty to invasion of privacy, and the trial court

      imposed a 365-day sentence, all suspended to probation. On August 1, 2018,

      after Grubbs admitted that he had violated the terms of his probation, the trial

      court ordered that he execute ninety days of his previously-suspended sentence.

      Grubbs challenges the trial court’s order that he serve ninety days of his

      previously-suspended sentence. Because Grubbs’s appeal is moot, we dismiss.


                            Facts and Procedural History
[2]   On February 5, 2018, the State charged Grubbs with Class A misdemeanor

      invasion of privacy. On April 17, 2018, Grubbs pled guilty as charged and was

      sentenced to 365 days of incarceration, all suspended to probation. Among the

      terms of Grubbs’s probation was that he not commit any crimes. On July 30,

      2018, the State alleged that Grubbs had violated the terms of his probation by

      committing Class B misdemeanor criminal mischief and Class B misdemeanor

      public intoxication the week before. At the initial hearing on July 31, 2018,

      Grubbs admitted the allegations. On August 1, 2018, the trial court ordered

      Grubbs to execute ninety days of his previously-suspended sentence. Grubbs

      filed his corrected appellant’s brief on November 13, 2018, 104 days later.


                                 Discussion and Decision
[3]   “Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2062 | January 15, 2019   Page 2 of 4
      2007) (citing Sanders v. State, 825 N.E.2d 952, 955 (Ind. Ct. App. 2005)). Once

      a trial court has exercised grace in ordering probation rather than incarceration,

      the trial court should have considerable leeway in deciding how to proceed. Id.

      After the trial court determines that the probationer has violated the terms of

      probation, the trial court then determines the sanction for the violation. Pierce v.

      State, 44 N.E.3d 752, 755 (Ind. Ct. App. 2015). A trial court’s sanction

      decisions are reviewed for abuse of discretion, which occurs where the decision

      is clearly against the logic and effect of the facts and circumstances. Prewitt, 878
N.E.2d at 188. Although Grubbs does not deny that he violated the terms of

      his probation, he argues that the trial court abused its discretion in ordering him

      to serve ninety days of his previously-suspended sentence.

[4]   The State maintains that Grubbs’s appeal is moot as he has already served the

      ninety-day revoked portion of his previously-suspended sentence. By the time

      Grubbs filed his corrected brief on November 13, 2018, he had already served

      the ninety days imposed by the trial court, even if we assume that he earned no

      credit time against the term. “The long-standing rule in Indiana courts has been

      that a case is deemed moot when no effective relief can be rendered to the

      parties before the court.” Mosley v. State, 908 N.E.2d 599, 603 (Ind. 2009). As

      we have noted,

              An issue is deemed moot when it is no longer “live” or when the
              parties lack a legally cognizable interest in the outcome of its
              resolution. See In re Utley, 565 N.E.2d 1152, 1154 (Ind. Ct. App.
              1991). Accordingly, where the principal questions at issue cease
              to be of real controversy between the parties, the “‘errors
              assigned become moot questions and this court will not retain

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2062 | January 15, 2019   Page 3 of 4
                   jurisdiction to decide them.’” Id. (quoting Bartholomew County
                   Hospital v. Ryan, 440 N.E.2d 754, 757 (Ind. Ct. App. 1982)).
                   Stated differently, when we are unable to provide effective relief
                   upon an issue, the issue is deemed moot, and we will not reverse
                   the trial court’s determination “where absolutely no change in
                   the status quo will result.” In re Utley, 565 N.E.2d at 1154
                   (quotations omitted).

          Jones v. State, 847 N.E.2d 190, 200 (Ind. Ct. App. 2006), trans. denied. Grubbs

          admitted his violation of probation and argues only that revoking ninety days of

          his previously-suspended sentence was an abuse of discretion. That term has

          already been served. We are therefore unable to grant the relief Grubbs seeks

          because even a decision in his favor would result in no change in the status quo.

          We agree with the State that Grubbs’s claim is moot.1


[5]       The appeal is dismissed.

          Bailey, J., and Brown, J., concur.




      1
        We recognize that Indiana courts have long recognized public-interest exception to the general rule. Jones, 847
N.E.2d at 200. “A public interest exception may be invoked upon the confluence of three elements: (1) the issue
      involves a question of great public importance; (2) the factual situation precipitating the issue is likely to recur;
      and (3) the issue arises in a context which will continue to evade review.” Id. While it is true that probation
      revocations occur with great frequency, Grubbs does not argue, much less establish, that his claim is of great
      public interest or arises in a context likely to evade review.

          Court of Appeals of Indiana | Memorandum Decision 18A-CR-2062 | January 15, 2019                      Page 4 of 4